Citation Nr: 1045883	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-00 337A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, as secondary 
to the service-connected posttraumatic stress disorder (PTSD).  

(The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at a private medical 
facility from January 31, 2006 to February 1, 2006 will be the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to January 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision by the above-referenced RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for hypertension, as 
secondary to his service-connected PTSD.  Review of the claims 
file, however, reveals that there is no medical opinion that 
sufficiently addresses the question of whether the Veteran's 
service-connected PTSD has caused, or aggravated, his 
hypertension.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that 38 C.F.R. § 3.310(a) authorizes a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the extent of additional disability resulting 
from aggravation of a non-service-connected disability by a 
service-connected disability).  Accordingly, a definitive medical 
opinion is needed.  See Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that, effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the Court's decision in Allen.  
The RO will need to assess the claim with consideration of the 
regulatory amendment in this appeal.

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his PTSD and hypertension or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
pertinent records should be obtained.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to obtain 
any pertinent evidence identified by the 
Veteran, so inform him and request that he 
obtain and submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this in the claims file.  See 38 
U.S.C.A. § 5103A(b).  All such available 
documents should be associated with the 
claims folder.  

2.  The Veteran should undergo appropriate 
VA examination.  The claims folder must be 
made available to the examiner for review 
of the case, and the examination report 
should include a discussion of the 
Veteran's documented medical history and 
assertions.  A notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be performed, and 
the examiner should review the results of 
any testing prior to completing the report.  

The examiner should then provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's service-
connected PTSD caused or aggravated his 
hypertension.  If the hypertension cannot 
be regarded as having been aggravated by 
the PTSD, the examiner should specifically 
indicate so.  

Note:  The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

Complete rationale for all opinions should 
be provided in the examination report.  

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the issue of entitlement to service 
connection for hypertension, as secondary 
to the PTSD.  If the benefit sought on 
appeal remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case containing notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence as 
well as the applicable law and regulations 
considered pertinent to the issue remaining 
on appeal.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


